                                                                          Case 2:17-cv-03007-APG-VCF Document 242 Filed 06/04/20 Page 1 of 3


                                                                           Richard W. Epstein, Esq. (admitted Pro Hac Vice)
                                                                      1    Jeffrey Backman, Esq. (admitted Pro Hac Vice)
                                                                           Michelle Durieux, Esq. (admitted Pro Hac Vice)
                                                                      2    GREENSPOON MARDER LLP
                                                                           200 East Broward Blvd., Ste. 1800
                                                                      3
                                                                           Fort Lauderdale, FL 33301
                                                                      4    Tel: 954 491-1120
                                                                           Facsimile: 954-343-5624
                                                                      5    Richard.Epstein@gmlaw.com
                                                                           Jeffrey.Backman@gmlaw.com
                                                                      6    Michelle.Durieux@gmlaw.com

                                                                      7    Phillip A. Silvestri, Esq.
                                                                           Nevada Bar No. 11276
                                                                      8    GREENSPOON MARDER LLP
                                                                           3993 Howard Hughes Parkway, Ste. 400
                                                                      9    Las Vegas, NV 89169
                                                                     10    Tel: 702-978-4249
                                                                           Fax: 954-333-4256
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11    Phillip.Silvestri@gmlaw.com
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12    Kimberly Maxson-Rushton
                                 Las Vegas, Nevada 89169




                                                                           Nevada Bar No. 5065
                                                                     13
                                                                           Gregory Kraemer
                                                                     14    COOPER LEVENSON, P.A.
                                                                           3016 W. Charleston Blvd., #195
                                                                     15    Las Vegas, NV 89102
                                                                           T:     (702) 366-1125
                                                                     16    F:     (702) 366-1857
                                                                           krushton@cooperlevenson.com
                                                                     17
                                                                           gkraemer@cooperlevenson.com
                                                                     18
                                                                           Attorneys for Plaintiff
                                                                     19
                                                                                                            UNITED STATES DISTRICT COURT
                                                                     20                                          DISTRICT OF NEVADA
                                                                     21
                                                                           DIAMOND RESORTS U.S. COLLECTION                       Case No.: 2:17-cv-03007-APG-VCF
                                                                     22    DEVELOPMENT, LLC, a Delaware Limited
                                                                           Liability Company,
                                                                     23
                                                                                                     Plaintiff,                     STIPULATION AND [PROPOSED]
                                                                     24                                                            ORDER TO EXTEND DEADLINE TO
                                                                                   v.
                                                                     25                                                             RESPOND TO SGB’S MOTION TO
                                                                           REED HEIN & ASSOCIATES, LLC d/b/a                             DISMISS [ECF #204]
                                                                     26    TIMESHARE EXIT TEAM, a Washington
                                                                           Limited Liability Company; BRANDON                                [Third Request]
                                                                     27    REED, an individual and citizen of the State of
                                                                     28    Washington; TREVOR HEIN, an individual
                                                                           and citizen of Canada; THOMAS

                                                                                                                             1
                                                                           39681.0134
                                                                           44200518.1
                                                                          Case 2:17-cv-03007-APG-VCF Document 242 Filed 06/04/20 Page 2 of 3


                                                                           PARENTEAU, an individual and citizen of the
                                                                      1    State of Washington; HAPPY HOUR MEDIA
                                                                      2    GROUP, LLC, a Washington Limited
                                                                           Liability Company; MITCHELL R.
                                                                      3    SUSSMAN, ESQ. d/b/a THE LAW OFFICES
                                                                           OF MITCHELL REED SUSSMAN &
                                                                      4    ASSOCIATES, an individual and citizen of
                                                                           the State of California; SCHROETER,
                                                                      5
                                                                           GOLDMARK & BENDER, P.S., a
                                                                      6    Washington Professional Services
                                                                           Corporation; and KEN B. PRIVETT, ESQ., a
                                                                      7    citizen of the State of Oklahoma,
                                                                      8                            Defendants.
                                                                      9             Pursuant to LR IA 6-1 and Fed. R. Civ. P. 6(b)(1)(A) (“FRCP”), Plaintiff Diamond
                                                                     10    Resorts U.S. Collection Development, LLC (“Plaintiff”), and Defendant Schroeter, Goldmark &
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                           Bender, P.S. (“SGB”), hereby stipulate to extend Plaintiff’s deadline to file a response to SGB’s
                                                                     12    Special Motion to Dismiss Pursuant to NRS 41.660 [ECF #204]1 (the “Motion”), currently set
                                 Las Vegas, Nevada 89169




                                                                     13    for June 5, 2020, until June 19, 2020, and as grounds state as follows:
                                                                     14             1.      On May 1, 2020, SGB filed the subject Motion.
                                                                     15             2.      Since SGB filed the Motion, both Plaintiff and SGB have been required to
                                                                     16    respond to voluminous discovery requests and respond to various motions filed in this case. See,
                                                                     17    e.g., Plaintiff’s Responses to SGB’s Motion for Protective Order, [ECF #216], and Reed Hein’s
                                                                     18    Motion to Compel [ECF #214], and SGB’s response to Diamond’s Motion to Exceed the
                                                                     19    Deposition Limit [ECF #215], all filed on May 8, 2020. Additionally, Diamond has responded to
                                                                     20    the Defendants’ oppositions to Diamond’s Motion to Exceed the Deposition Limit.
                                                                     21             3.      Since SGB filed, Plaintiff has been diligently working to respond to the Motion,
                                                                     22    and Diamond’s response is well underway.
                                                                     23             4.      As previously referenced, a personal issue arose that prevented Plaintiff from
                                                                     24    being able to file a response to SGB’s Motion prior to the then-current deadline of May 29, 2020.
                                                                     25    On that basis, the Court granted Diamond’s request to extend the deadline to June 5, 2020.
                                                                     26    Unfortunately, this issue has taken longer to resolve than anticipated, and Plaintiff is unable to
                                                                     27
                                                                     28
                                                                           1
                                                                               The Motion was originally filed as ECF #202, but a corrected image was filed as ECF #204.

                                                                                                                            2
                                                                           39681.0134
                                                                           44200518.1
                                                                          Case 2:17-cv-03007-APG-VCF Document 242 Filed 06/04/20 Page 3 of 3



                                                                      1    file by current deadline of June 5, 2020.
                                                                      2            5.     In addition, the undersigned is undergoing a medical procedure at the end of this
                                                                      3    week, so a one week continuance will be insufficient to allow for adequate recovery.
                                                                      4            6.     As a result, Plaintiff and SGB have agreed to extend Plaintiff’s response deadline
                                                                      5    by two (2) weeks, until June 19, 2020.
                                                                      6            7.     This stipulation is not made for purposes of delay.
                                                                      7            Dated this 3rd day of June, 2020
                                                                      8    GREENSPOON MARDER, LLP                              LIPSON NEILSON, P.C.
                                                                      9
                                                                     10    /s/ Phillip A. Silvestri, Esq.                      /s/ Megan H. Hummel, Esq.
GREENSPOON MARDER LLP




                                                                           _____________________________                       _____________________________
                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                           PHILLIP A. SILVESTRI, ESQ.                          JOSEPH P. GARIN, ESQ.
                                                                           Nevada Bar No. 11276                                Nevada Bar No. 6653
                                                                     12
                                 Las Vegas, Nevada 89169




                                                                           3993 Howard Hughes Parkway, Suite 400               MEGAN H. HUMMEL, ESQ.
                                                                     13    Las Vegas, NV 89169                                 Nevada Bar No. 12404
                                                                           Attorneys for Plaintiff                             9900 Covington Cross Drive, Suite 120
                                                                     14    Diamond Resorts Corporation                         Las Vegas, NV 89144-7052
                                                                     15                                                        Attorneys for Defendant
                                                                     16                                                        Schroeter, Goldmark & Bender, P.S

                                                                     17
                                                                     18
                                                                                                                               IT IS SO ORDERED
                                                                     19
                                                                                                                               _________________________________
                                                                     20                                                        UNITED STATES DISTRICT JUDGE
                                                                     21
                                                                                                                                        6/4/2020
                                                                     22                                                        DATED: ______________

                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                           3
                                                                           39681.0134
                                                                           44200518.1
